          Case 3:18-mj-00051-JGM Document 7 Filed 03/25/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

 IN RE: SEARCH WARRANT AND                             Case Nos.
 APPLICATION
                                                       3:18MJ16(JGM)        3:18MJ17(JGM)
                                                       3:18MJ18(JGM)        3:18MJ19(JGM)
                                                       3:18MJ20(JGM)        3:18MJ45(JGM)
                                                       3:18MJ46(JGM)        3:18MJ47(JGM)
                                                       3:18MJ48(JGM)        3:18MJ49(JGM)
                                                       3:18MJ50(JGM)        3:18MJ51(JGM)
                                                       3:18MJ56(JGM)        3:18MJ57(JGM)
                                                       3:18MJ58(JGM)        3:18MJ59(JGM)
                                                       3:18MJ60(JGM)        3:18MJ74(JGM)
                                                       3:18MJ75(JGM)        3:18MJ194(JGM)
                                                       3:18MJ195(JGM)       3:18MJ196(JGM)
                                                       3:18MJ197(JGM)       3:18MJ198(JGM)
                                                       3:18MJ199(JGM)


                                                       March 25, 2020

                       NOTICE OF NO OBJECTION TO UNSEALING

       In each of the above-captioned sealed cases, the Court has issued an order to show cause

directing the government to file a motion requesting continued sealing as appropriate, or a notice

that there is no objection to the unsealing of the case.

       Each of the captioned matters contains an application and affidavit in support of a search

warrant, the search warrant itself, and a motion and order to seal. The search warrants all concern

the search of premises and/or previously seized electronic devices related to the Government’s

investigation of the Charter Oak Trust and related individuals and entities. That investigation led

to the indictment of Daniel Carpenter and Wayne Bursey, under case number 3:13cr226(RNC).

Bursey passed away during the pendency of the case. Carpenter was convicted by bench trial in

2016, and that conviction has been affirmed by the Court of Appeals. A petition for rehearing en

banc is currently pending. The substance of the matters discussed in the warrants, applications,
          Case 3:18-mj-00051-JGM Document 7 Filed 03/25/20 Page 2 of 2



and affidavits in the above cases was made public through the course of pre- and post-trial

litigation, and in particular the several-week trial. Therefore, there is no longer a basis to keep

these cases sealed. As a result, the Government has no objection to unsealing these cases.



                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                     /s/ David E. Novick

                                                     DAVID E. NOVICK
                                                     ASSISTANT U.S. ATTORNEY
                                                     Federal Bar No. phv02874
                                                     157 Church Street, 25th Floor
                                                     New Haven, CT 06510
                                                     Tel.: (203) 821-3700




                                               -2-
